208 P.3d 532 (2009)
228 Or. App. 363
STATE of Oregon, Plaintiff-Respondent,
v.
Randolph del Calhoun NELSON, Defendant-Appellant.
05122607, A134393.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration March 19, 2009.
Decided May 13, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, for petition.
Before BREWER, Chief Judge, and LANDAU, Judge, and SCHUMAN, Judge.
PER CURIAM.
The state petitions for reconsideration in State v. Nelson, 224 Or.App. 193, 197 P.3d 1130 (2008), we affirmed defendant's conviction but remanded for resentencing in light of State v. Ice, 343 Or. 248, 170 P.3d 1049 (2007), rev'd and rem'd sub nom. Oregon v. Ice, 555 U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009). The state now argues that, in light of the United State's Supreme Court's decision in Ice, our remand for resentencing was erroneous. The state is correct that the case is now controlled by that decision. Accordingly, we modify our opinion and affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.